Case 5:20-cv-00503-GKS-PRL Document 14 Filed 03/25/21 Page 1 of 2 PageID 51




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

JONATHAN GERARD JALBERT,

        Plaintiff,

v.                                                          Case No: 5:20-cv-503-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                           ORDER

        As has become normal practice in social security appeals, the Commissioner has filed

motions seeking to stay the proceedings because the SSA has not been able to prepare the

certified administrative record due to the backlog caused by both the COVID-19 pandemic

and rising court filings. The Court previously granted the Commissioner’s request for a 90-

day stay (Doc. 11), and now, the Commissioner has filed a second motion seeking an

additional 90 days. (Doc. 13). While Plaintiff opposes the duration, he has agreed to a 30-day

stay.

        Upon due consideration, the Commissioner’s motion (Doc. 13) is GRANTED to the

extent that the Commissioner’s deadline to file the certified administrative record and answer

Plaintiff’s complaint is extended until May 13, 2021. The Commissioner will not grant any

further extensions absent a showing specific to this case as to why an extension is appropriate.

        DONE and ORDERED in Ocala, Florida on March 25, 2021.
Case 5:20-cv-00503-GKS-PRL Document 14 Filed 03/25/21 Page 2 of 2 PageID 52




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    -2-
